IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 202 MM 2018
                                               :
                      Respondent               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 CHARLES E. TOWNSEND,                          :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 21st day of February, 2019, the Application for King’s Bench

Jurisdiction or Extraordinary Jurisdiction is DENIED, and the Application for Leave to File

an Answer Nunc Pro Tunc is DISMISSED AS MOOT.